Citation Nr: 0120835	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for groin pain, 
secondary to a service-connected knee disorder.

2.  Entitlement to service connection for low back pain, 
secondary to a service-connected knee disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
December 1989.  He had three years of prior active service, 
the dates of which have not been verified, but apparently 
beginning in 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2001, the veteran testified 
at a Travel Board hearing in Roanoke, Virginia, before the 
undersigned.  


REMAND

Upon review of the record, the Board finds that a remand in 
this case is necessary to fulfill VA's duty to assist the 
veteran, and to comply with the notice and duty to assist 
provisions contained in the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA). See Veterans Claims Assistance 
Act of 2000; codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  

The veteran claims that he has severe pain of the groin and 
back as a result of his service-connected bilateral knee 
condition.  He claims that the knee disorder causes a limp 
which, in turn, has caused symptoms of low back and groin 
pain.  At a Travel Board hearing in April 2001, the veteran 
testified that within the past 12 months he has not received 
treatment for back pain or received treatment for groin pain.  
He stated that pain medication he uses for his knee disorder 
relieves his low back and groin pain.  The veteran also 
testified that he was scheduled for a VA examination in 
June 2001.  Hence, while previously there may not have been 
any pertinent medical records outstanding, it appears that 
now (as of June 2001) pertinent records exist (unless the 
scheduled examination did not take place), and must be 
obtained.  See Dunn v. West, 11 Vet. App. 462 (1998). 

The etiology of the veteran's groin and low back pain remains 
uncertain.  It is noteworthy that disability resulting from 
the aggravation of a non-service connected condition by a 
service connected condition is compensable under 38 C.F.R. 
§ 3.310(a)  Allen v. Brown, 7 Vet. App. 439 (1995).  Here, we 
have a claim for secondary service connection and, 
significantly, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of all VA 
treatment records and examination reports 
which are not already of record 
pertaining to the disabilities at issue.  
Of particular interest are the reports of 
VA examination(s) scheduled in June 2001.  
If any development undertaken is 
unsuccessful, the veteran should be 
properly notified.  If such records for 
any reason do not exist, e.g., if an 
examination was not conducted, that 
information should be annotated in the 
claims folder.

2.  The veteran should then be accorded 
VA orthopedic (and if indicated urologic) 
examination(s) to determine whether he 
has disability of the low back and/or 
groin that is, at least as likely as not, 
secondary to, or aggravated by his 
service connected bilateral knee 
disorder.  The veteran's claims folder 
must be reviewed by the examiner(s) in 
conjunction with the examination. The 
medical rationale for any opinion should 
be explained in detail. 

3.  The RO should ensure that all of the 
development above is completed, and  
ensure that any further notification and 
development action required by the VCAA 
is completed.

4.  The RO should then readjudicate the 
veteran's claims.  If either claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


